Laughlin, J. (dissenting):
I am of opinion that the alleged libelous advertisement is susceptible of the meaning ascribed to it in the innuendo. If the construction placed upon the published article by the innuendo be that it charges unchastity, still it is not clear that it would not be a question for the jury whether it was not so intended and understood. (See Mason v. Stratton, 1 N. Y. Supp. 511; Stafford v. Morning Journal Assn., 68 Hun, 467; 142 N. Y. 598; Gates v. New York Recorder Co., 155 id. 228; Ronnie v. Ryder, 8 N. Y. Supp. 5.) In Mason v. Stratton (supra), which was a libel case decided by the G-eneral Term in the fifth department, it was said that “ Unchastity in a woman means one who has had unlawful sexual intercourse, or is guilty of such conduct as would tend to indicate that she was ready and willing to submit to the unlawful embraces of a man ; ” and it was held to be a question for the jury whether unchastity ivas imputed in saying of the plaintiff that she was in a store behind a counter in the embrace of a man not her husband. Taking the advertisement as a whole it published the photograph of the plaintiff and charged her in effect with being a giddy typewriter girl and having had experiences of a sensational character in the city of New York that were unfit for publication except by being sent around in a secret manner in typewriting through the mails in plain sealed envelopes. It may be susceptible of the meaning that she had been guilty of such conduct as would tend to indicate that she was “ ready and willing to submit to the unlawful embraces of a man.”
I think, however, that the construction placed upon the innuendo in the prevailing opinion is altogether too limited. The innuendo charges that the meaning of the advertisement was “that the plaintiff had been the subject of an unchaste and indecent experience.” Now I think that this does not necessarily impute unchastity. A woman may have an unchaste or indecent experience without sexual *210intercourse. An attractive young woman thrown by her employment in contact with men in business houses or offices, who exceeds the bounds of propriety in her conversation with them and allows them to become too familiar in their conversation or relations with her, which is implied in the charge of being giddy and is subjected to improper proposals and improper advances by men, might well be said to have an unchaste and indecent experience, even though she were virtuous. The advertisement is fairly susceptible of this meaning and I think it would, at least, be understood by the reader of average intelligence as charging the plaintiff with having had such experience. If so, it needs no argument to show that the article is libelous per se for it would hold the plaintiff up to the scorn and contempt of her associates and friends and subject her to public ridicule and disgrace. (Morey v. Morning Journal Assn., 123 N. Y. 207; Stafford v. Morning Journal Assn., supra; Howell v. Press Pub. Co., 48 App. Div. 318; McFadden v. Morning Journal Assn., 28 id. 508; Witcher v. Jones, 17 N. Y. Supp. 491; affd., 137 N. Y. 599.) If the advertisement be susceptible of this meaning and also of an innocent meaning it would be for the jury to determine the sense in which it was intended and understood. (Gibson v. Sun Printing & Pub. Assn., 71 App. Div. 566.)
I cannot agree with the doctrine that, where an article is libelous per se without any innuendo and the plaintiff pleads that it was intended and understood in a broader sense than would be apparent from reading the article and ascribes such additional meaning to it by an innuendo, he thereupon elects to stand or fall by the meaning thus ascribed. The doctrine has been announced in the cases cited in the prevailing opinion; but I think that in none was it essential to the decision, and if it was, the doctrine is erroneous. Of course, where one meaning is ascribed by innuendo, another meaning which requires an innuendo cannot be ascribed by innuendo upon the trial. If the innuendo ascribed be not sustained and the article be not otherwise libelous without innuendo no recovery can be had. If, however, the article itself is plainly libelous upon its face without any innuendo, but is in fact more libelous than is apparent and the broader meaning in which it was used is ascribed to it by innuendo, I see no logic or reason in precluding a recovery *211for the libel plainly charged, even though the court should rule or .the jury should find that it was not intended in the enlarged sense ascribed by the innuendo. This will work no injustice to the defendant,, for, so far as the article is libelous per se without an innuendo, the plaintiff would only be required to set out the article and allege its publication and the defendant would be required to meet it upon the trial. If the plaintiff then attempts to extend the meaning by innuendo, so far as the extended meaning is concerned, he is confined to his innuendo, and of that the defendant has notice and an opportunity to prepare his defense; but, with the innuendo eliminated by the ruling of the court or the finding of the jury, the defendant is in no worse position than if the innuendo had not been averred; and the plaintiff should be permitted to recover for the libel clearly appearing on the face of the article for which no innuendo was necessary. This is the rule laid down by Odgers in his excellent work on Libel and Slander and is sustained, I think, both by reason and authority. (Odgers Lib. & Sland. [3d ed.] 107, quoted with approval by this court in Morse v. Press Pub. Co., 49 App. Div. 375, 378; Carroll v. White, 33 Barb. 615; Croswell v. Weed, 25 Wend. 621; Kraus v. Sentinel Co., 60 Wis. 425; Watkin v. Hall, L. R. 3 Q. B. 396; Ruel v. Tatnell, 43 L. T. Rep. 507; Harvey v. French, 1 Cromp. & Mees. 11; Gage v. Shelton, 3 Rich. [S. C.] 242; Gabe v. McGinnis, 68 Ind. 538; Haws v. Stanford, 36 Tenn. [4 Sneed] 520; Sanford v. Rowley, 93 Mich. 119; Schmisseur v. Kreilich, 92 Ill. 347.)
If I am wrong in my contention that the advertisement is susceptible of the meaning ascribed to it in the innuendo, still I maintain that the article is libelous per se without any innuendo as subjecting the plaintiff to scorn, obloquy and contempt and holding her up to public ridicule and disgrace. (Cases cited, and Hatt v. Evening News Assn., 94 Mich. 114; McMurry v. Martin, 26 Mo. App. 437; Buckstaff v. Viall, 84 Wis. 129.)
I, therefore, favor the reversal of the judgment and a new trial, with costs to appellant to abide the event.
Patterson, J., concurred.
Judgment affirmed, with costs.